UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6537


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD R. IRVIN, a/k/a Money,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:09-cr-00155-1)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald R. Irvin, Appellant Pro Se.     Joseph Franklin Adams,
OFFICE OF THE UNITED STATES ATTORNEY, Huntington, West Virginia;
Steven Loew, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Reginald R. Irvin appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

in   sentence.      We    have    reviewed      the    record    and    find     no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.           United States v. Irvin, No. 3:09-cr-

00155-1   (S.D.W.   Va.   Mar.    7,   2012).         We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                       2